 328 NLRB No. 541NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Pirro Electrical Contracting, Inc. d/b/a Atlas Electri-cal Contracting,1 and K&J Atlas, Inc. and Inter-national Brotherhood of  Electrical Workers,Local Union 363. Cases 34ŒCAŒ8306 and  34ŒCAŒ8344May 19, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOXAND BRAMEUpon charges and an amended charge filed by theUnion on April 1 and 23 and September 30, 1998, theGeneral Counsel of the National Labor Relations Board
issued an order consolidating cases, a consolidated com-plaint, and notice of hearing on September 30, 1998,against Pirro Electrical Contracting, Inc. d/b/a AtlasElectrical Contracting (Pirro) and K&J Atlas, Inc. (K&J),referred to as the Respondent, alleging that the Respon-dent has violated Section 8(a)(1), (3), and (5) of the Na-tional Labor Relations Act.  On October 20, 1998, theRespondent filed an answer to the consolidated com-plaint.  On March 16, 1999, the Respondent withdrew itsanswer.On March 29, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On March31, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the consolidated complaint af-firmatively notes that unless an answer is filed within 14days of service, all the allegations in the consolidated
complaint will be considered admitted.By letter to the Region dated March 16, 1999, the Re-spondent withdrew its answer to the consolidated com-plaint, stating that it had filed for bankruptcy underChapter 7, and it was withdrawing its answer in order to
avoid any unnecessary inconvenience or expense to the
Board and the parties.  Such a withdrawal of an answer
has the same effect as a failure to file an answer, i.e., the                                                       1 The Respondent™s name appears as amended in the General Coun-sel™s Motion for Summary Judgment.allegations in the consolidated complaint must be con-sidered to be true.2Accordingly, based on the withdrawal of the Respon-dent™s answer to the consolidated complaint, we grant theGeneral Counsel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, Pirro, a New York corporationwith an office and place of business in Suffern, NewYork, has been engaged as an electrical contractor in thebuilding and construction industry.  At all material times,
K&J, a New Jersey corporation with an office and place
of business in Mahwah, New Jersey, has been engaged asan electrical contractor in the building and constructionindustry.  During the 12-month period ending August 31,
1998, Pirro, in conducting its operations, purchased andreceived at the Suffern facility goods valued in excess of$50,000 directly from points located outside the State ofNew York.  During the 12-month period ending August
31, 1998, K&J, in conducting its operations, purchased
and received at the Mahwah facility goods valued in ex-cess of $50,000 directly from points located outside theState of New Jersey.  We find that Pirro and K&J are,individually and collectively, employers engaged incommerce within the meaning of Section 2(2), (6), and
(7) of the Act, and that International Brotherhood of
Electrical Workers, Local Union 363, is a labor organi-zation within the meaning of Section 2(5) of the Act.At all material times, Pirro and K&J have been affili-ated business enterprises with common officers, owner-ship, directors, management, and supervision; have for-mulated and administered a common labor policy; haveshared common premises and facilities; have provided
services for and made sales to each other; have inter-changed personnel with each other; and have held them-selves out to the public as single-integrated business en-terprises.  Based on this, Pirro and K&J constitute a sin-gle integrated business enterprise and a single employerwithin the meaning of the ActII.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, the unit,constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(a) of the Act:All electricians, including journeyman and apprentices,employed by the Respondent; but excluding all otheremployees, and all guards, professional employees and
supervisors as defined in the Act.About December 7, 1993, and February 24, 1995, theRespondent entered into Letters of Assent whereby itagreed to comply with, and be bound by, all of the terms                                                       2 See Maislin Transport, 274 NLRB 529 (1985). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2and conditions contained in the collective-bargainingagreement between the Union and the Hudson Valley
Chapter of the National Electrical Contractors™ Associa-tion, effective January 1, 1990, through March 31, 1993,and September 1, 1994, through August 31, 1997, re-spectively, and agreed to be bound to such future agree-ments unless timely notice was given.About December 7, 1993, and February 24, 1995, theRespondent, an employer engaged in the building andconstruction industry, granted recognition to the Union
as the exclusive collective-bargaining representative of
the unit without regard to whether the majority status of
the Union had ever been established under the provisions
of Section 9(a) of the Act.  Such recognition has been
embodied in successive collective-bargaining agree-ments, the most recent of which is effective for the pe-riod September 1, 1997, to March 31, 2001.  For the pe-riod from December 7, 1993,3 through March 31, 2001,based on Section 9(a) of the Act, the Union has been thelimited exclusive collective-bargaining representative of
the unit.On about March 18, 1998, the Respondent, by Presi-dent Reina Pirro, interrogated job applicants by tele-phone about their union activities.  Further, the Respon-dent, by Vice President Richard Pirro: about March 19,1998, at the Suffern facility, threatened its employeeswith termination for engaging in union and other pro-tected activities; about March 21, 1998, at one of theRespondent™s jobsites, threatened its employees withtermination for engaging in union and other protectedactivities; and about March 24, 1998, at one of the Re-spondent™s jobsites, threatened its employees with moreonerous working conditions for engaging in union andother protected activities.Since March 19, 1998, the Respondent has failed tohire employees through the Union™s hiring hall.  AboutApril 14, 1998, the Respondent reduced the hourly wage
of its employee John Sager.  About March 24, 1998,
certain employees of the Respondent represented by the
Union ceased work concertedly and engaged in a strike,caused by the unfair labor practices described above.About April 8 and 27, 1998, John Sager, an employee
who engaged in the strike, made by letter an uncondi-tional offer to return to his former position of employ-ment, and since April 27, 1998, the Respondent hasfailed and refused to reinstate Sager to his former posi-tion of employment.  The Respondent engaged in theconduct described above because its employees formed,
joined, or assisted the Union and engaged in concerted
activities, and to discourage employees from engaging in
such activities.Since about March 19, 1998, the Respondent, unilater-ally and without the consent of the Union, has failed to                                                       3 We correct the inadvertent error par. 21 of the consolidated com-plaint which refers to this date as December 7, 1990.continue in effect all the terms and conditions of theagreement described above by failing to adhere to the
contractually required hourly wage provisions, failing to
adhere to the contractually required exclusive hiring hall
provisions, and failing to make the contractually requiredcontributions to the National Employee Benefit Fund, theWelfare Fund, the Pension Fund, the Annuity Fund, and
the Vacation and Paid Holiday Fund.  These subjects
relate to wages, hours, and other terms and conditions of
employment of the unit and are mandatory subjects of
bargaining.  The Respondent has engaged in the conduct
described above without prior notice to the Union and
without affording the Union an opportunity to bargain
with the Respondent with respect to this conduct.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dent has interfered with, restrained, and coerced employ-ees in the exercise of the rights guaranteed them in Sec-tion 7 of the Act in violation of Section 8(a)(1) of theAct.  In addition, by failing to hire employees through
the Union™s hiring hall, reducing the hourly wage of em-ployee John Sager, and refusing to reinstate employeeJohn Sager to his former position of employment, the
Respondent has discriminated in regard to the hire or
tenure or terms and conditions of employment of its em-ployees, thereby discouraging membership in a labororganization in violation of Section 8(a)(1) and (3) of the
Act.  Further, by its failure to honor the terms and condi-tions of its agreement with the Union as set forth above,the Respondent has failed and refused to bargain collec-tively and in good faith with the exclusive collective-bargaining representative of its employees in violation ofSection 8(a)(1) and (5) of the Act.  The Respondent has
thereby engaged in unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(1)
and (3) of the Act by reducing the hourly wage of em-ployee John Sager, and refusing to reinstate employeeJohn Sager to his former position of employment, we
shall order the Respondent to offer him full and immedi-ate reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights or privi-leges previously enjoyed, and to make him whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against him.  Backpay shall be com-puted in accordance with F. W. Woolworth Co., 90NLRB 289 (1950), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).  The ATLAS ELECTRICAL CONTRACTING3Respondent shall also be required to expunge from itsfiles any and all references to the unlawful failure to re-instate, and to notify the discriminatee in writing that thishas been done.Further, having found that the Respondent violatedSection 8(a)(5), (3), and (1) by failing to hire employeesthrough the Union™s hiring hall, we shall order the Re-spondent, pursuant to J. E. Brown Electric, 315 NLRB620 (1994), to offer immediate and full employment tothose applicants who would have been referred to the
Respondent for employment by the Union were it not for
the Respondent™s unlawful conduct, and to make them
whole for any losses suffered by reason of the Respon-dent™s failure to hire them.  Backpay is to be computed inaccordance with F .W. Woolworth Co., supra, with inter-est as prescribed in New Horizons for the Retarded supra.Reinstatement and backpay issues will be resolved by afactual inquiry at the compliance stage of the proceed-ings.  J. E. Brown, supra.In addition, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing since March19, 1998, to continue in full force and effect the terms
and conditions of the 1997Œ2001 agreement described
above by failing to adhere to the contractually required
hourly wage provisions and failing to make the contrac-tually required contributions to the National EmployeeBenefit Fund, the Welfare Fund, the Pension Fund, the
Annuity Fund, and the Vacation and Paid Holiday Fund,we shall order the Respondent to comply with the termsand conditions of the agreement and to make whole its
unit employees, and those employees who would have
been referred, for any loss of earnings suffered by them
as a result of the Respondent™s unlawful conduct.  Back-pay shall be computed in accordance with Ogle Protec-tion Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502(6th Cir. 1971), with interest as prescribed in New Hori-zons for the Retarded, supra.Further, we shall order the Respondent to make wholeits unit employees, and those employees who would havebeen referred, by making all such delinquent contribu-tions, including any additional amounts due the funds inaccordance with Merryweather Optical Co., 240 NLRB1213, 1216 fn. 7 (1979).  In addition, the Respondentshall reimburse its unit employees, and those employees
who would have been referred, for any expenses ensuing
from its failure to make the required contributions, as set
forth in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981), suchamounts to be computed in the manner set forth in OgleProtection Service, supra, with interest as prescribed inNew Horizons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Pirro Electrical Contracting, Inc. d/b/a AtlasElectrical Contracting, and K&J Atlas, Inc., Suffern,New York, and Mahwah, New Jersey, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Interrogating job applicants about their union ac-tivities.(b) Threatening its employees with termination for en-gaging in union and other protected activities.(c) Threatening its employees with more onerousworking conditions for engaging in union and other pro-tected activities.(d) Failing to reinstate employee John Sager to hisformer position on his unconditional offer to return towork.(e) Discriminatorily reducing the hourly wage of em-ployee John Sager.(f) Failing to continue in effect all the terms and con-ditions of its 1997Œ2001 agreement with the Union, par-ticularly the contractually required hourly wage provi-sions, the exclusive hiring hall provisions, and the con-tractually required contributions to the National Em-ployee Benefit Fund, the Welfare Fund, the PensionFund, the Annuity Fund, and the Vacation and Paid
Holiday Fund.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJohn Sager full and immediate reinstatement to his for-mer job, or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority or
any other rights or privileges previously enjoyed.(b) Make John Sager whole for any loss of earningsand other benefits suffered as a result of the unlawfulfailure to reinstate and unlawfully reducing his hourly
wage, with interest, in the manner set forth in the remedy
section of this decision.(c) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful failure to re-instate John Sager, and within 3 days thereafter, notifyhim in writing that this has been done and that the failure
to reinstate will not be used against him in any way.(d) Offer full and immediate reinstatement to those ap-plicants who would have been referred to the Respondentfor employment by the Union were it not for the Respon-dent™s unlawful conduct, and make them whole for anyloss of earnings and other benefits suffered by reason of
the Respondent™s failure to hire them, with interest, in
the manner set forth in the remedy section of this deci-sion.(e) Comply with the terms of its 1997Œ2001 agreementwith the Union by honoring contractually required hourlywage provisions, contractually required exclusive hiring
hall provisions, and making all contractually required
payments or contributions. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4(f) Make whole its unit employees, and those employ-ees who would have been referred, with interest, for anyloss of earnings, benefits or expenses ensuing from its
failure, since March 19, 1998, to provide the contractu-ally required wages and benefits, by making all delin-quent fund contributions and reimbursing all such em-ployees for any expenses ensuing from the Respondent™sfailure to make the required contributions, as set forth in
the remedy section of this decision.(g) Within 14 days of the date of this Order, offer im-mediate and full employment to those applicants whowould have been referred to the Respondent for em-ployment by the Union were it not for the Respondent™sunlawful conduct, and to make them whole for any losses
suffered by reason of the Respondent™s failure to hire
them, with interest.(h) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(i) Within 14 days after service by the Region, post atits facilities in Suffren, New York, and Mahwah, NewJersey, copies of the attached notice marked Appendix.4Copies of the notice, on forms provided by the RegionalDirector for Region 34, after being signed by the Re-spondent™s authorized representative, shall be posted bythe Respondent and maintained for 60 consecutive daysin conspicuous places including all places where notices
to employees are customarily posted.  Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced or covered by any othermaterial.  In the event that, during the pendency of theseproceedings, the Respondent has gone out of business orclosed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, acopy of the notice to all current employees and former
employees employed by the Respondent at any time
since March 19, 1999.(j) Within 21 days after service by the Region, filewith  the Regional  Director a sworn certification  of a re-sponsible  official  on  a  form  provided  by  the  Region-                                                       4 If this Order is enforced by a judgment of the United States Courtof Appeals, the words in the notice reading, ﬁPosted by Order of theNational Labor Relations Boardﬂ shall read ﬁPosted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.ﬂattesting to the steps that the Respondent has taken to com-ply.Dated, Washington, D.C.  May 19, 1999John C. Truesdale,                    ChairmanSarah M. Fox,                                 MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT interrogate job applicants about theirunion activities.WE WILL NOT threaten our employees with terminationfor engaging in union and other protected activities.WE WILL NOT threaten our employees with more oner-ous working conditions for engaging in union and otherprotected activities.WE WILL NOT fail to reinstate employee John Sager onhis unconditional offer to return to work.WE WILL NOT discriminatorily reduce the hourly wageof employee John Sager.WE WILL NOT fail to continue in effect all the terms andconditions of our 1997Œ2001 agreement with the Union,particularly the contractually required hourly wage pro-visions, the exclusive hiring hall provisions, and thecontractually required contributions to the National Em-ployee Benefit Fund, the Welfare Fund, the PensionFund, the Annuity Fund, and the Vacation and Paid
Holiday Fund.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of this Order,offer John Sager full and immediate reinstatement to hisformer job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his sen-iority or any other rights or privileges previously en-joyed.WE WILL make John Sager whole for any loss of earn-ings and other benefits suffered as a result of our unlaw-ful failure to reinstate him and our unlawful reduction ofhis hourly wage, with interest. ATLAS ELECTRICAL CONTRACTING5WE WILL, within 14 days from the date of this Order,remove from our files any reference to our unlawful fail-ure to reinstate John Sager, and within 3 days thereafter,notify him in writing that this has been done and that our
failure to reinstate him will not be used against him inany way.WE WILL offer full and immediate reinstatement tothose applicants who would have been referred to us foremployment by the Union were it not for our unlawful
conduct, and make them whole for any loss of earnings
and other benefits suffered by reason of our failure to
hire them, with interest.WE WILL comply with the terms of our 1997Œ2001agreement with the Union by honoring contractually re-quired hourly wage provisions, the contractually requiredexclusive hiring hall provisions, and making all contrac-tually required payments or contributions.WE WILL make whole our unit employees, and thoseemployees who would have been referred, for any loss ofearnings, benefits or expenses ensuing from our failure,since March 19, 1998, to provide the contractually re-quired wage and benefits, with interest. WE WILL, within 14 days of the date of this Order, of-fer immediate and full employment to those applicantswho would have been referred to us for employment by
the Union were it not for our unlawful conduct, and to
make them whole for any losses suffered by reason of
our failure to hire them, with interest.PIRRO ELECTRICAL CONTRACTING, INC. D/B/A ATLASELECTRICAL CONTRACTING, AND K&J ATLAS, INC.